DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. B. Bryan (Reg. No. 71119) on March 22, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A system for Point of Sale ('POS') transaction processing for networked computing devices, comprising: 
[an event environment;]
a dedicated mobile computing device, wherein the dedicated mobile computing device is equipped with a processor, memory, and a network adapter; 
a magnetic strip card reader, wherein the magnetic strip card reader is configured to the dedicated mobile computing device; 

a customer relationship management application configured to be held in the memory of the dedicated mobile computing device, the customer relationship management application comprising: 31PATENT APPLICATION Attorney Docket No.: 064179.00003 
a dynamic point of sale engine, wherein the dynamic point of sale engine is equipped to dynamically switch from a real-time financial transaction to a batch financial transaction in dependence on operating parameters; wherein the operating parameters include at least one operating parameter based on network connectivity.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a system for Point of Sale ('POS') transaction processing for networked computing devices comprising a dedicated mobile computing device, a magnetic strip card reader, a chip card reader, a customer relationship management application configured to be held in the memory of the dedicated mobile computing device, the customer relationship management application comprising31PATENT APPLICATIONAttorney Docket No.: 064179.00003 a dynamic point of sale engine, wherein the dynamic point of sale engine is equipped to dynamically switch from a real-time financial transaction to a batch financial transaction in dependence on operating parameters, wherein the operating parameters include at least one operating parameter based on network connectivity (claim 1), the method for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887